Order, Supreme Court, Bronx County (Anne Targuxn, J.), entered July 17, 1995, which granted plaintiffs motion for partial summary judgment on *311the issue of liability under Labor Law § 240 (1), unanimously affirmed, without costs.
The IAS Court properly found a violation of Labor Law § 240 (1) where plaintiff slipped on a water tower ladder that lacked proper safety devices (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562). Since defendant permitted the general contractor’s employees to use the ladder, which was the only means of access to the worksite, it was effectively furnished and operated within the meaning of the statute (see, Foufana v City of New York, 211 AD2d 550). That the ladder was permanently affixed to the water tower, or that the accident occurred while plaintiff was accessing the worksite as opposed to actually working on the ladder, does not preclude application of the statute (see, Ciraolo v Melville Ct. Assocs., 221 AD2d 582; Holka v Mt. Mercy Academy, 221 AD2d 949; Szopinski v MJ Mech. Servs., 217 AD2d 906).
Motion for leave to appeal to the Court of Appeals is denied; insofar as reargument is sought, the motion is granted solely to the extent of recalling and vacating the unpublished decision and order of this Court entered on March 12, 1996 (Appeal No. 57195), and substituting a new decision and order therefor. Concur—Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.